Title: A Committee of the Managers of the Pennsylvania Hospital to Franklin, David Barclay, and John Fothergill, 16 May 1772
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Barclay, David Junior,Fothergill, John


Esteemed Friends
Philada 5 mo. 16th. 1772
The Managers of the Pennsylvania Hospital have been expecting to hear from you by every Vessel that has arrived at this place from London within many months past, but being disappointed of that pleasure, are apprehensive some Obstacle has occasioned a delay of your receiving from the Bank, the Monies arising from the unclaimed shares of the Land Company allotted to the use of our Hospital.
We are therefore again Nominated to request the favour that you would inform us by the first Conveyance the real State of this Affair, in Order that if there remains anything Necessary to be added or amended by us in the Powers sent you, we may have the Opportunity of Executing and transmitting them to you in the most Speedy manner. Our Necessities are so pressing as to make us very desirous to see an agreeable accomplishment of this business, which, from the information given us by our Friend Daniel Roberdeau on his return from London last fall, we had promising Hopes would have been brought to an Issue long since.
Herewith we send you a Duplicate of our last Letter of the 3d. 6 Mo. Earnestly requesting you will be pleased to use your best endeavours to expedite the transaction of this business and to inform us thereof, whereby you will Essentially Serve the Hospital, which has received indubitable proofs of your benevolent regard, and will greatly Oblige the Managers, on whose behalf we are, Your Respectfull Friends
John ReynellJames PembertonThomas Wharton
To Benjamin Franklin Esqr. Doctr. John Fothergill and David Barclay In London
